gz,'HX~O|

COURT OF CRIMINAL APPEALS WRIT #: WR-82,778-Ol

 

TARRANT coUNTY, Tx, wRI-r No. c-396-010212-1152016-“ECEWEDm
EX PARTE § COURTOF CR|M|NALAPPEALS
§ _ v
IN THE COURT OF CRIMINAL
§ PEALS OF TEXAS, IN AUSTINI;F%&(13 2015
DESMOND LEDET §

~ Abe\Acosta, Cl_erk
OBJECTION #3: THE TRIAL COURT'S ADOPTED FACT FINDINGS AND LEGAL
CONCLUSIONS PRESENTED TO THIS COURT, REGARDING GROUND #26, ARE
COHPLETELY INCORRECT, AND IN EXTREME CONFLICT WITH THE REPORTER-
'S RECCRD

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

The Applicant, Desmond Ledet, humbly and respectfully presents
this OBJECTION as stated above in the heading, to this Honorable-
Court. Placed in Prison Mailbox on Feb.6, 2015 at ll:3O AM. It
should leave on Monday. Mailroom closed on weekends. There are
extreme and gross conflicts with the record involving the major~
ity of the trial court's adopted fact findings and legal conclu-
sions. In support of this particular objection, the Applicant

presents:

l: The trial court' s adoption of the State' s finding that:
"Hon. Fortinberry did not object to the State' s closing ar-
gument because it was within the scope of the evidence
presented" is not supported by the record. See "State's
Proposed...Findings...Conclusions" at p.7, U3l, & U32.

2: Nothing in the record, and the State has presented NOTHING
in the findings adopted by the trial court, not even a mo-
dicum of evidence, that can reasonably be construed as evir
the Applicant ”knew the place'[Fort Worth]"like the back _
of his hand BECAUSE he drives it- Be_drives it. Looking for
people. Looking for vulnerable people. Looking for people
he can do what he wants to do with. The man's a predator."

3: The trial court's adopted findings present NOTHING from the
reporter's record(and nothing exist) to support it's imagi-
native assertion(not even a modicum of evidence) that the
Applicant gained knowledge of the area("knew the place like
the back of his hand") "BrE&C-A U S E” he had learned the
area by, and was responsible forj.habitually committing il-
legal predatory acts of driving around "Looking for people
...vulnerable people...to do what he wants to do with.

p.l of ll (p. ll & 12 are
exhibits from the 1
Reporter' s Recbrd)

The trial court's adopted findings and legal conclusions
based on them are not credible in light Of the record.

The mere claim that the argument in guestion.in Ground #
26 is within the scope of the evidence, with nothing more
to support such a false claim, is insufficient_to support
a conclusion, in andfof itselfy that the complained of ar-
gument was "within the scope of the evidence." See State-
's Proposed...Findings...Conclusions" at p.7/ U3l, & T32.

The State's findings falsely claim that the argument was
within one of the well recognized 4 areas of permissible
argument. Alejandro v. State, 493 S.W. 2d 230(Tex.Crim.App
.F1973). Specifically a summation of the evidence. See
the trial court's adopted legal conclusions for Ground §
26~-~"State's Proposed...Findings...Conclusions" at p.lS,
Ul6, & Hl7.

 

Because the specific argument complained of in Ground #26
was not a.summation of the evidencey and defense counsel
never once alleged in his affidavit that his failure to
object to it was the product of a reasonable trial strate-
gy, instead he sidestepped the issue raised, the trial ;u
court's adopted legal conclusion that asserts Hon. Fortin-
berry's failure to object was a 'trial strategyF.i$ incor-
rect. See "State's Proposed...Findings...Conclusions" at
p.lS, Ul7; & Fortinberry affidavit at p.3(response to
Ground #26) '

Hon. Fortinberry simply artfully sidestepped the part of
the Reporter's Record cited by the Applicant in Ground #26
("Knew the place like the back of his hand BECAUSE; he
drives it...LOOKING FOR PEOPLE@*LOOKING:FOR VULNERABLE'
PEOPLE. LOOKING FOR PEOPLE HE CAN DO WHAT HE WAHTS TO DO

 

 

WITH.")N 0 T I`C E Hon. Fortiberry never attempts to e~
ven engage in offering an explaination or strategy for not
objecting to the real issue raised in the Application, Id

 

N O T I C E---Hon; Fortinberry never even attepts to ass:
sert that the argument that the Applicant knew the area
BECAUSE he drives it habitually hunting for vulnerable
people to assault Was a reasonable summation of the evi-
dence. Because there is NOTHING AT ALL in the record to
support that extremely prejudicial argument. Id.

lO: To avoid explaining why he failed to object to the argu-

ment the Applicant learned the area because he drives it
looking for vulnerable people to assault habitually, Hon.
Fortinberry simply artfully concluded. "...The.fact that
he went to a location and did have undetected sex indica-
tes he knew where he was going. This is not outside the
scope of the evidence." Fortinberry affidavit at p.3.
FORTINBERRY'S AFFIDAVIT FAILS TO ADDRESS THE ISSUE RAISH

p.2 of ll

ll:

12:

l3:

ED.

The problem with Hon. Fortinberry‘s affidavit response
to Ground #26 is it never ever addresses the error/issue
the Applicant raises as being outside of the record in
Ground #26. Compare Fortinberry affidavit(Ground #26»
with Applicant's complaint that the State's closing ar-
gument that he habitualy drove around Fort Worth looking.
for vulnerable people to assault. See Application, p.
14 § - 15 Q. (Ground #26). ` `

Ground_#26 is not a Ground in which the Applicant com-
plained that some argument by the State alleging 'helh?v
knew where he was going” or ”knew the neighborhood", was
outside the record. `That is total misconstruementhof'j
Applicant'$ argumentt'THAT THE STATE TELLING THE JURY'
THAT APPLICANT "knew the place like the back of his hand
BECAUSE HE DRIVES IT. HE'DRIVES IT LOOKING FOR PEOPLE.

 

LOOKING FOR VULNERABLE PEOPLE. LOOKING FOR PEOPLE.HE

 

CAN DO WHAT'HE WANTS TO DO WITH,WWASHOUTSIDE THE RECORD.

 

3 times in the argument outside the record the State \w
emphasizes that Applicant drives around ”LOOKING” for
(l) "pepple"; (2) “vulnerable people"; & (3) "people he
can do what he wants to do with." n

a) "Looking" implies that there was evidence in the re¢
cord that Applicant habitually drives around Fort Woe
rth using his eyes making a visual or mental search
for:

b) "People">>>>"People" is defined as: l(usu. as plural)
a: persons composing of a community, tribe,race, na-.
tion, etc.(the American people; a warlike people). b:
a group of persons of a usu. specified kind...(Oxford
Pocket American Dictionary of Current English).

c) The State specified "vulnerable people". Which im-
plies, not only, that there was evidence in the reco-
rd the Applicant hunted for groups of people compos-
sing of the community, but specifically vulnerable
members_of that community~ "Vulnerable" is defined as
: l. that may be wounded or harmed. 2. (foll. by to)
exposed to damage by weapon, criticism, etc.(OXford
Pocket American Dictionary of Current English).

b) The State further asserted that, not only was the Ap-
pplicant habitually driving around looking for multiw
ple persons in the community that mayvbe wounded or
harmed, but also that he could do whatever he wanted
to do with; Surely the jury imagined rape, amongs@.
other thingS, in this trial foriAggijSex. Assault.

p.3 of 11

14:

15:

16:

17:

18:

19:

None of the above evidence cited herein in Hl3(a),(b),
(c), or (d) is found anywhere at all in the entire res
porter's record.

a) The State presented no evidence during Applicant's
trial, nor was any offered byjthe defense,notwtestimo-
nial, physical, Or in any form whatsoever that could
support a finding that any of the complained of are

\gument was within the scope of evidence presented at
trial.

b) No one testified that the Applicant had been seen or
even suspected of hunting for groups of people, or
persons in the community who were vulnerable to do
anything to at all.

Because no such evidence exist in the record, it is clear
why Hon. Fortinberry, who's affidavit is now under review
by the State Bar's Office of Chief Disciplinary Counsel
for presenting false material facts to the habeas trial
court, refused in his affidavit, to approach the real is-
sue raised in Ground #26- There was no post hoc strategy
to fabricate, since the argument is entirely outside of
the record.

It is equally clear why although the State's proposed
findings and legal conclusions falsely allege that the
argument complained of was a summation of the evidence,
IT ENTIRELY FAILS`TO POINT THIS COURT`TO ANY'EVIDENCE IH
THE RECORD, TBAT SUPPORTS THE IHPROPER ARGUHENT,WAS A
SUMMATION OF THE EVIDENCE PRESENTED AT TRIAL. IT WAS NOT.

The triallCourt has made a severe mistake, once again,
adopting the Stater proposed findings_and legal conclu-
sions,and then presenting to this Court of Criminal Ap-
peals as if they were correct. See Ex parte Reed, 271
s.w. ad 698, 729(Tex.crim.App.2008)("the trial court as

a neutral arbiter should have more carefully_scrutinized
the State's proposed findings to ensure that they accu- `
rately reflect the evidence in the record before adopt-
ing them verbatim."). ~

The trial court has made this mistake repeatedly within
the court's adoption of these findings on every Ground.
More objection follow this one on other Grounds.

On p.15 g of the Application the Applicant has already
explained that: "The@argument was factually opposite the
record. The alleged victim testified that she had never
seen the Applicant in her neighborhood and that her and
the Applicant were complete strangers to eachother. v.5
RR, p.17, lines 15518. Her testimony shows she smoked

p.4 of ii

22:

232

25:

26:

27:

28:

crack and hung out in the hood. She had never seen the
Applicant around before."

Because the trial court's adopted findings misrepresent
the Reporter's Record to this Court of Criminal Appeals,
the Applicant, further directs this Court to v.5 RR, p.
53, line 22-p.57, line ll- In which the alleged vict-
imy who testifed she had never seen Applicant before at
v.5 RR, p.l7, lines 15-18, claims that she did see him
Again "approxiamately a month" after she alleged he as-
saulted her. See a copy of the above said pages of they
Repo§fer's Record, attached to this objection on p.;El
_p_ _ ,

This time she alleges that the Applicant pulled up in a
car with some lady. The Applicant got out and asked a
male friend that she was standing with in the front ya-
rd of a house "if we wanted to buy a watch.” v.5 RR, p.
55. line 22-23.

The prosecutor then asked the alleged victim: FHe just
get's out of the car and says, hey, you want to buy a
watch?” v.R, RR, p.55, line 24-25.

The alleged victim responds: "Yeah” v.5 RR, p.56- line
1. ~ .

The prosecutor goes on to ask a question about the woman\
she alleges pulled up in the car with Applicant¢ She
asked?the_alle.ed`victim:'VDo you remember anything ar n_
bout the woman?” v.5 RR, p.56, line 12.

The alleged victim replies: "She was dark skinned, not
real dark, Little lighter than me-” Id at line 13-14.

The alleged victim even goes so far to allege that while
the Applicant was trying to sell his watch to her and <
her male friend that she asked the Applicant: ”Do you
remember me?" Id at line 17. The State then asked:

What did he say?" Id at line 18;`

The alleged victim replies: ”He looked- So I was, like,
he actually don't remember me, you know. So at that time
HE WAS JUST DETERMINED TO SELL HIS WATCH." Id at lineS.

a) allegations that the Applicant wanted to sell a watch
in the community is not evidence that supports a conclu-
sion the Applicant habitually drives around looking for

vulnerable people to assault.

b) The alleged victim does not assert that he was trying"

to pick up a vulnerable person, only that: "So at§i
that time he.was just determined to sell his watch."

p.5 of 11

29:

30:

31:

322

33:

34&

35:

36:

312

Had the_State argued: "He knows the place like the ba-
ck of his hand because him and a female friend of his
drives it SELLING WATCHES IN THE NEIGHBORHOOD TO MEH-
BERS OF THE COMMUNITY”, that would have been a reasona-
ble summation of the evidence presented whether or not
the alleged victim actually saw the Applicant selling
watches or not "approxiamately a month" after she al-
leged he assaulted her.

But arguing that: "He knew the place like the back of
his hand BECAUSE HE DRIVES IT. HE DRIVES IT. LOOKING FOR
PEOPLE. LOOKING FOR VULNERABLE PEOPLB. LOOKING FOR PEOP-
LE HE CAN DO WHAT HE WANTS T0 DO WITH.” is not a reason-
able deduction of the evidence, and amounts to unsworn
testimony.

An independant search of the record will reveal NOTHING
to establish that the argument outside of the record was
within the scope of the evidence. The Applicant has al-
ready pointed this Court to all the places in the record
that have anything to do with the Applicant being in the
neighborhood. “

Had there actually been anything in the record to sup-
port a finding that the complained of argument was ,a
summation of the evidence, the State would have pointed
it out, and defense counsel would have not artfully a~
voided the issue in his affidavit.

The prejudice prong of Strickland is definately met in
this case, as the unsworn testimony, outside of the re-
cord violated due process and denied the Applicant a
fair trial based on legitimate evidence that was presen-
ted at trial, that was subjected to the crucible of
meaningful adversarial testing. z

Strickland has made it clear that the ultimate focus
in a prejudice inquiry of a claim of ineffectiveness is
the fundamental fairness of the trial. Strickland v.
Washington, 466 U.S. 668, 696(1984).

The Applicant objects to the State's legal conclusion in
this matter as being incorrect. See State's Proposed..,
Findings...Conclusions" at p.17, H28.

The Applicant objects to the adopted recommendation that
relief be denied for his Ground #26.

The improper argument in this case is akin to the impro-

per argument in Melton v. State, 713 S.W. 2d lO7 (Tex.
Crim.App.1986)

p.6 of ll

38: In Melton, 713 S.W¢ 2d at 114, this Court explained
that:
"During the prosecutor's closing argument...he argued the
following: 'People you do understand the quantity of what we-

re dealing with here today? Do you understand there is over
three hundred Case backhoes out there missing, 580's'"

39:

40:

41:

42:

43:

44:

45:

In response to that argument...counsel "immediately ob-
jected on the basis that there was no evidence produced
which connected the defendants to any other equipment
than what was alleged in the imdictment." Id.

The very title of.Applicant's Ground #26 is: "THERE IS
NO EVIDENCE IN THE RECORD CONNECTING THE APPLICANT TO
HABITUALLY DRIVING AROUND IN A PREDATORY MANNER "LOOK-
ING FOR VULNERABLE PEOPLE' TO SEXUALLY ASSAULT('DO WHAT
HE WANTS TO DO WITH') INDICTMENT`ALLEGED ONE OFFENSE A-
GAINST ONE PERSON; COUNSEL WAS INEFFECTIVE...FOR NOT OB-
JECTING TO..¢ARGUMENT/ OUTSIDE OF THE RECORD/ THAT IN-
FECTED THE TRIALS FAIRNESS...PERSUADING THE JURY APPLI-
CANT WAS RESPONSIBLE FOR SUCH EXTRANEOUS ILLEGAL ACTIVI-
TY AND TO CONVICT HIM ON THAT BASIS(At v.6 RR, p.lB li-
nes 14-17).

 

In Melton at Id, the trial court sustained the "object+
ion and ordered the jury to disregard the prosecutor's
previous statement." The trial court overruled a mo-
tion for a mistrial.

This honorable Court of Criminal Appeals went on to hold`
, while reversing Melton and his codefendant's convict-'
ion: "Clearly the prosecutor in the instant case was
trying.to persuade the jury that these defendants were
responsible for more than just the'one offense alleged
in the instant indictment and to convict them on that
basis. Such argument was totally outside the record and
impermissible.” Melton, 713 S.W. Zd at 114=

This Court concluded that the improper remark in Melton
was so highly prejudicial and inflamatory that the tri-
al courts instruction to the jury to disregard was in-
sufficient to cure the error. Id

ThisVCourt concluded: "The prosecutor's tactic of impu-
ting to the defendants the responsibility for the theft
of 300 other peices of heavy equipment was so prejudie_;
cial that we have no other alternative but to reverse
the appellants' conviction.” Id.

There is no difference between Applicant's case and Mel-

 

tons, aside from the fact counsel objected to the impro~

p,7 of 11

46:

472

482

492

502

512
522

532

per argument in MeltonLApplicant's lawyer did not); and
the crime the prosecutor in Melton,argued outside the
record Melton and codefendant were responsible for,was
stealing hundreds of backhoes(while in Applicant's it
was DRIVING AROUND HUNTING FOR MULTIPLE PERSONS WHO WERE
VULNERABLE IN THE COMHUNITY TO HARM AND ASSAULT.SEXUAL-
LY). F A R M O R E I N F L A H A T 0 R Y T H § N §
BEING FALSELY ACCUSED OF STEALING BACKHOES.

There was no overwhelming evidence of guilt in this tri-
al.

The entire trial the State alleged that the Applicant
forced the comp&ainant to submit to nonconsensual sex/by
pointing a gun at her. She even testified that she felt
funny and begin to exit his vehicle, but he pulled a gun
pointed it at her,and commanded her to get back in. Her
testimony is that because the alleged gun was pointed at
her/she obeyed the Applicant, got back in the vehicle,
and submitted to nonconsensual sex under the threat of
being killed with the alleged weapon.

The jury entirely rejected the complainants story that
she was held at gun point/and submitted to sexual as-
sault, and reentered the Applicant's vehicle/under gun
point. Even the State's incorrect and uncredible find-
ings adopted by the trial court admit/concede that. See
State's Proposed...Findings...Conclusions, at p.3, U2.

So why was Applicant convicted? What led a jury,who re-
jected the alleged victims own testimony,that she was on

her way out of Applicant's parked vehicle until he pul-
led a gun,and commanded her to get back in at gun point,

return a guilty verdict? What would cause a jury who
did not believe, and rejected, the complainants testimo-
ny that she submitted to nonconsensual sex under the
threat of being killed with a gun,she alleged Applicant
was pointing at her,to return a guilty verdict?

Surely it was not her testimony. They rejected it.
lt was the unsworn testimony outside of the record.

Besides the fact the misconduct denied Applicant a fair
trial THERE DOES EXIST A HIGH PROBABILITY THE OUCOME OF
APPLICANT'S TRIAL WOULD HAVE BEEN DIFFERENT HAD DEFENSE
COUNSEL OBJECTED, SOUGHT CURRATIVE INSTRUCTIONS, AND E-
vEN Mov$gh FoR A MISTRIAL.

PRAYER

p28 of ll

The Applicant, Desmond Ledet, humbly and respectfully prays
that this honorable Court will acknowledge this objection; reject
the trial court's erroneous, inaccurate findings and legal cone
clusions concerning his Grounds #26 because they are not supportr
ed by the record; and instead enter appropriate findings and ler.
gal conclusions that the record and law does support. Ex parte
Flores, 387 S.W.3d 626, 635(Tex.Crim.App.2012)(holddng that the
findings of a habeas trial judge "are generally accorded great
deference, but when the findings are not supported by the record
, ...the rationale for this deference disappears")('...we will
enter alternative or contrary findings that the record supports")
)

Ultimately the Applicant prays that this honorable Court wi-
grant him immediate habeas corpus relief. THANKYOU.

Res ectfully S bmitte

  
   

DESMOND LEDET #01651095
Telford Unit

3899 State Hwy.98

New Bostonl TX 75570

CERTIFICATE OF SERVICE

 

A true copy of the above has been mailed to the Tarrant Coun-
ty, TX. Criminal District Attorney's Office located at 401 W.
Belknap, Fort Worth, Texas 76196-0201. Put inMPrison mailbox on

FRiday, Feb.6th, 2015. Will probaly not~leavewuntil~fellowing»

Mon.
0€770'£-

 

p.9 of 11

Cause No.

1152016D
The State of Texas vs.

 

voi. 5 of"s
Desmond Ledet

 

j

 

 

 

 

 

 
 

Page 50 Paqe 52 -'
1 Q. Now, do you remember the pictures that the State l l Q. Do you have a watch?
2 showed earlier of the seats and the front carriage of the 2 A. No y
3 truck‘.7 n 3 Q, Were you wearing one that night?
4 M_S. GlLLAND:\ May`l approach, Your Honor? 4 A. No, l was not
5 THE COURT: Yes. 5 Q. Did you have a reason to watch the clock?
6 - Q. ~ (BY MS. GILLAND) All ri'ght. So right here, you 6 A. No. -
7 were right in this passenger seat? 7 Q. - Do you even have any idea really what time you
8 A. Yes, I Was. 8 left Lola' s house?
9 . Q. ' And you told the State this is about what the 9 A. No 2 -
1 0 inside of the car looked like, correct? 10 Q. So all of this stuff about time, how long, would
1 1 A. Uh-huh, It was gray. 1 1 that be fair to say that that' s just kind of a guess on
1 2 Q, All right. And you can see in the picture that 12 your part?
1 3 . there's not'a whole lot of space in this truck in the 13 _ A. Yes. ' §
1 4 front? 14 Q Now, the defense counsel asked you about whether '
1 5 vA. l said that ‘ l 5 you were pregnant and drinking, and you were doing crack
1 6_ Q That would be a yes? 1 6 and you took a ride from a stranger? "" '
l 7 A. Yes. b 2 17 A (Moving head up and down).
1 8 Q Ms. Lee, how tall are you? 18 ' Q. Y-ou' re not here to make any excuses for that,
1 9 A I'm 5' 7"; 19 are you? »
2 0 Q., But you told the prosecutor and you told the -2 0 A. No. - ' ' .
2 l police that you thought that the Defendant, the man Who ’ 2 1 ' Q. Does that mean»you got what you deserved?
2 2 raped you was taller than you? - 221 A. No. " _
- 2 3 A. I thought -- I don't know exactly by him sitting 2 3 ' Q. ls what Desmond Ledet did to you still wrong?
2 4 in the car. He never -- _ 2 4 v A. _Yes. ‘ .
2 5 Q. That would be a yes or no. 25 Q. Now, you were also asked about some statements
Page 51 n Page 53 41
1 . A. No.v _ _ 1 that you made. .What was your -- you started to answer and
2 `Q. All right So you told us he picked you up at 2 another question was asked. You started to answer when
3 roughly l 1:0_0 to 12:00, somewhere in there. Yes? 3 something like that happens, your mind is kind of -- what
4 A. Yes. 4 were you like that night when the police got there?
5 Q So app1oximately how long did it take to get to 5 ' A. I was like -- I was like, you know, just in
6 Handley? 6 shock. n _
7 A. l wasn't counting on --- l wasn't even counting ' 7 Q. Okay. Were you thinking clearly?
. 8 no time. I don't know 8 A._ It's like everythmg just happened all so fast,
_ ' _9 Q. Te`n minutes‘? Thiny`minutes? Two hours‘? ` 9 you know
10 MS. 'McCORMICK; You1 Honm, I'm going to 1 0 Q And then when Detective O' Brien came out to talk
1 1 object. She already said she doesn't know. 11 to you in March of '09, it had been five years, correct?
1 2 THE couRT okay. 111 sustain the 1 2 _ ' A Yes
1 3 j objection. 1 3 Q. Now, in your interview with Detective O' Brien
14 Q. (BY MS. GILLAND) Ms. Lee do you remembe1 what 14 you didn't mention that you were wearing a dress either,
1 5 time it was when the police picked you up at McDonald' s? 1 5 did you? Does that mean you were naked or --
1 6 A. No. l do not have a_watch. ` 16 MS. GILLAND: Leading, Your Hono1.
17 l - MS. GILLAND: No further questions,_ Your 17 THE COURT: Sustained.
» 18 Honor. ' ` ' » 18 MS McCORMICK: No further questions at
l 9 REDIRECT EXAMINATION_, _ 1 9 this time, '
2 0 BY MS. McCOlU\/HCK: 2 0 RECROSS~ EXAl\/llNATlON
2 1 Q. Melvinna, if the testimony has been that the 2 1 BY MS GILLAND:
22 officers‘got'the 9-1-'1 call about 2:30, 2145, how long 22 Q. Ms Lee, did you tell Detective Ryan -- O' Brien
2 3 . before that would it have been that he picked you up at 2 3 that you saw Desmond one, two months after the rape
2 4 the sto1e? ` 2 4 occurred? `
2 5 `i-.A Appioxnnately -- maybe two houxs 25 A. No It wasn't no one or two months l said it

 

  

~“~_~ v.»~ ~~..1t1».\.1;,.1.:,,.~.¢\.\,1.-»».».,111.4

 

Lisa G. Morton,

>~_1.-“=.:-.1;>.='1#..~,,` »,».-1¢: ..a'~ 1131 s~ _¢.“,»-11»>»~3 A. l don't remember what I told him, not on that 1 3 A. She was dark skinned, not 1eal dark Little `
1 4 ' pan there. - 1 4 lighter than me. '
1 5 Q. Yes or no? 15 Q. Did Desmond Ledet have any reaction to you aher
1 6 A.No.1_6 he asked if you wanted to buy a Watch? ":
1 7 ` M_S McCORMlCK: Your Honor, I'm going to 1 7 A. `I asked him, do you remember me?
1 8 object She' s answered the question , 1 8 Q. What did he say? `
1 9' THE COURT: She did say l don't remember 19 A He looked So I was, like, he actually don't
2 0v Q (BY MS GILLAND) Now, you didn't call the 2 0 remember me, you know So at that time he was just
2 1 police, did you? _ 2 1 determined to sell_his watch. My friend told him no, he
2 2 ` A, l wasn't by a phone \ _ 2_2 didn't have no money And at that time, I guess, I don't
' 2_3 Q. So that' s no? 2 3 know if it came to mind that he start remembering who l _
2 4 A No 2 4 was and he left -- they left quickly. _ ’
2 5 Q. You never at any time -- I mean, l understand -- 2 5 Q. Did you believe he realized who you were?
l %
`- ` _ Pa`ge 55 _, Page 57
1 l understand you' re saying that there wasn't a phone l A Uh- huh
2 immediately there But you didn't ~- the next opportunity 2 MS GIL`LAND: Objection, speculative
3 you had a phone available you didn't call the police? 3 THE COURT: _.Sustained ’
4. A What difference would it made, he` was gone. l 4 Q. (BY MS. McCORMICK) Did he do anything that made
5 mean, he Was already gone. I mean, for me to call and say 5 you think he recognized you? §§
6 l -- ~ 6 A. I kept asking him don‘ t you remember me7 I
' 7 MS. GILLAND: Objection, nonresponsive 7 » kept asking him that question
8 _ THE COURT: Sustained. ' 8 Q. You know the look on people' s faces when they
9 MS. GILLAND'. No further questions, Your ' 9 -~ finally realize who you are, did you see that look on
. 1 0 Honor, ’ 1 0 Desmond Ledet's face7
1 1 _ MS. McCORMlCI< l have a few more ll A. Yes, l did
1 2 questions. 1 2 MS. McCORMICK: Ma_y I approach the witness?
1 3 FURTHER REDIRECT EXAMINA"I`ION 1 -3 'I`HE COURT: Yes. j;
14 BY MS McCORMlCK: ' 14 Q. (BY MS. McCORMICK) Okay. Melvinna, I'm going to
. ]_ 5 Q_ NOW, the Occasion that you Saw him after the 1 5 show you a picture. We' ve marked it as State's Exhibit l '
1 6 rape, what was Desmond Ledet trying to d07 l 6 19. Do you know who 1s in that picture?
1 7 A. Sell a watch. ' l 1 7 A That' s me
1 8 Q. Where were you? 1 8 Q. ls that your driver‘ s license picture? ' - 1
1 9 _ l was standing in the front yard. 1 9 A Yes it is.
2 0 Q. Of where? ' 2 0 Q. And did you look about the same in this picture
2 1 A. . On Berry at my friend's house. l was talking to 2 1 as you did back m 2004?
2 2 him at the time when him and some lady pulled up in a car, 22 A. Yes. lthink I actually took that picture in `
2 3 and he got out to ask him'if we wanted to buy a Watch. 2 3 2004, ifl'm 1101 mistaken
2 4 Q He just gets out of the car and says hey, you 2 4 ` `Q. And did you look about the same when Desmond
2 5 want to buy a watch7 2 5 Ledet tried to sell you a watch as you did in State's

 

..~..1.,¢ w’~-' a~)~. ',:.1».\~.1~1 :~ -.s s...,r.\.. -.»¢..1_,,~_-<

 

q
1
§
1

18 (Pages 54 to 57)

|_ LiSa G. Morton, CSR - Official Court Reporter
396th Judlclal Dastrlcthpptgf 11 Tarrant County, Texas